            Case 6:20-cv-00882-ADA Document 1 Filed 09/29/20 Page 1 of 14




                        UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                                WACO DIVISION


  LUPERCAL LLC,

                 Plaintiff                             Case No. 6:20-cv-00882


                 v.                                    JURY TRIAL DEMANDED


  BRANCH BANKING & TRUST
  COMPANY,

                 Defendants




                      COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Lupercal LLC (“Lupercal” or “Plaintiff”) files this Complaint for patent

infringement against Defendant Branch Banking & Trust Company (“BB&T”), and alleges

as follows:

                                NATURE OF THE ACTION

       1.       This is an action for patent infringement arising under 35 U.S.C. § 1 et seq.

                                         PARTIES

       2.       Lupercal is a limited liability company organized and existing under the

laws of the State of Texas with its principal place of business in Dallas, Texas.

       3.       Upon information and belief, Branch Banking & Trust Company, is a Financial

Institution with its headquarters located at 200 West Second Street, Winston Salem, NC

27101. BB&T has regular and established places of business in this District, including

multiple branch locations in this judicial district. BB&T may be served with process
            Case 6:20-cv-00882-ADA Document 1 Filed 09/29/20 Page 2 of 14




through its registered agent: CT Corporation System, 1999 Bryan St., Ste 900, Dallas,

Texas 75201.

                              JURISDICTION AND VENUE

       4.       This Court has original jurisdiction over the subject matter of this action

pursuant to 28 U.S.C. §§ 1331 and 1338(a).

       5.       Upon information and belief, Defendant is subject to personal jurisdiction

of this Court based upon it having regularly conducted business, including the acts

complained of herein, within the State of Texas and this judicial district and/or deriving

substantial revenue from goods and services provided to individuals in Texas and in this

District.

       6.       Venue is proper in this District under 28 U.S.C. §§ 1391 and 1400 because

Defendants have committed acts of infringement and have regular and established places

of business in this judicial district.

                                      COUNT I
                      (Infringement of U.S. Patent No. 9,386,094)

       7.       Lupercal incorporates paragraphs 1 through 6 as though fully set forth

herein.

       8.       Plaintiff is the owner, by assignment, of U.S. Patent No. 9,386,094 (the

“’094 Patent”), entitled SYSTEM AND METHOD FOR MEDIA SUBMISSION, which

issued on July 5, 2016. A copy of the ’094 Patent is attached as Exhibit A.

       9.       The ’094 Patent is valid, enforceable, and was duly issued in full compliance

with Title 35 of the United States Code.




COMPLAINT FOR PATENT INFRINGEMENT                                                    PAGE | 2
        Case 6:20-cv-00882-ADA Document 1 Filed 09/29/20 Page 3 of 14




      10.   Defendant provides the BB&T Mobile Banking App for use with Apple iOS

devices and Android devices, which is available for download from Apple’s iTunes App

Store and Google Play Apps:




COMPLAINT FOR PATENT INFRINGEMENT                                           PAGE | 3
       Case 6:20-cv-00882-ADA Document 1 Filed 09/29/20 Page 4 of 14




COMPLAINT FOR PATENT INFRINGEMENT                                      PAGE | 4
         Case 6:20-cv-00882-ADA Document 1 Filed 09/29/20 Page 5 of 14




https://apps.apple.com/us/app/u-by-bb-t/id995112030




COMPLAINT FOR PATENT INFRINGEMENT                                        PAGE | 5
       Case 6:20-cv-00882-ADA Document 1 Filed 09/29/20 Page 6 of 14




COMPLAINT FOR PATENT INFRINGEMENT                                      PAGE | 6
         Case 6:20-cv-00882-ADA Document 1 Filed 09/29/20 Page 7 of 14




https://play.google.com/store/apps/details?id=com.bbt.myfi

       11.     The BB&T Mobile App enables account holders to deposit checks electronically

by taking a photo of the front and back of the check. After selecting an account to deposit the

check to, the user enters the amount of the check.




COMPLAINT FOR PATENT INFRINGEMENT                                                      PAGE | 7
       Case 6:20-cv-00882-ADA Document 1 Filed 09/29/20 Page 8 of 14




COMPLAINT FOR PATENT INFRINGEMENT                                      PAGE | 8
            Case 6:20-cv-00882-ADA Document 1 Filed 09/29/20 Page 9 of 14




https://www.bbt.com/education-center/video/u-bbt-mobile-check-deposit.page

          12.   The photo of the front and back is manually taken by the user – as a result, the

images produced may be blurry or otherwise undesirable, and the application enables the user to

retake a given photo (front or back). A visual representation of the photos is displayed on the

screen.

          13.   After selecting an account to deposit the check to, the user enters the amount of the

check.




COMPLAINT FOR PATENT INFRINGEMENT                                                           PAGE | 9
         Case 6:20-cv-00882-ADA Document 1 Filed 09/29/20 Page 10 of 14




       14.     Upon being accepted by the user (via the BB&T Mobile App), the application pre-

processes the front and back images to produce and front and back pre-processed images that is

controlled by one or more preprocessing parameters received from a device (e.g., a server used to

download the BB&T Mobile App) separate from the user device (user’s smart phone) in a

conversion of the one or more images or the one or more replacement images as specified for use

by a receiving party.

       15.     Defendant controls the operation and use of the BB&T Mobile App and

encourages its customers to use the BB&T Mobile App to deposit checks to the customer’s

accounts with Defendant. The Defendant’s BB&T Mobile App is the Accused

Instrumentality through which Defendant and its customers infringe the ’094 Patent.

       16.     At least by developing, distributing, operating, promoting, and encouraging

the use of the BB&T Mobile App, Defendant encourages its customers to use the BB&T

Mobile App to practice the claimed methods, which Defendant controls the use of and

derives a direct benefit and profit from.

       17.     Upon information and belief, Defendant has infringed and continues to

infringe one or more claims, including Claim 42, of the ’094 Patent by developing,

COMPLAINT FOR PATENT INFRINGEMENT                                                      PAGE | 10
          Case 6:20-cv-00882-ADA Document 1 Filed 09/29/20 Page 11 of 14




distributing, operating, promoting, and encouraging the use of the BB&T Mobile App in

the United States without authority. Defendant has infringed and continues to infringe

the ’094 Patent either directly or through the acts of inducement in violation of 35 U.S.C.

§ 271.

         18.   Defendant has been on notice of the ’094 Patent at least as early as January

15, 2019 when it received a notice letter from Plaintiff, which included a claim chart

comparing the ’094 Patent claims to the BB&T Mobile App.

         19.   Claim 42 recites:

               42.   A computer implemented method performed by an image

               submission tool on a user device, comprising:

                     causing the image submission tool to generate a visual

                            representation of one or more images, the visual

                            representation enabling a user to determine whether the one

                            or more images should be replaced with one or more

                            replacement images;

                     causing the image submission tool to enable a user to enter text

                            information for association with the one or more images or

                            the one or more replacement images;

                     causing the image submission tool to pre-process the one or more

                            images or the one or more replacement images to produce

                            one or more pre-processed images, the pre-processing by the

                            image submission tool controlled by one or more pre-

                            processing parameters received from a device separate from



COMPLAINT FOR PATENT INFRINGEMENT                                                 PAGE | 11
        Case 6:20-cv-00882-ADA Document 1 Filed 09/29/20 Page 12 of 14




                           the user device in a conversion of the one or more images or

                           the one or more replacement images as specified for use by a

                           receiving party;

                    causing the image submission tool to enable a user to submit the

                           one or more pre-processed images; and

                    causing the image submission tool to transmit the one or more pre-

                           processed images.

      20.    As indicated above, the BB&T Mobile App enables account holders to

deposit checks electronically by taking a photo of the front and back of the check. After

selecting an account to deposit the check to, the user enters the amount of the check.

      21.    More particularly, the BB&T Mobile App is a computer implemented

method performed by an image submission tool on a user device.

      22.    In the process of using the BB&T Mobile App, the computer implemented

method causes the image submission tool to generate a visual representation of one or

more images, the visual representation enabling a user to determine whether the one or

more images should be replaced with one or more replacement images.

      23.    In the process of using the BB&T Mobile App, the computer implemented

method causes the image submission tool to enable a user to enter text information for

association with the one or more images or the one or more replacement images.

      24.    In the process of using the BB&T Mobile App, the computer implemented

method causes the image submission tool to pre-process the one or more images or the

one or more replacement images to produce one or more pre-processed images, the pre-

processing by the image submission tool controlled by one or more pre-processing



COMPLAINT FOR PATENT INFRINGEMENT                                               PAGE | 12
          Case 6:20-cv-00882-ADA Document 1 Filed 09/29/20 Page 13 of 14




parameters received from a device separate from the user device in a conversion of the

one or more images or the one or more replacement images as specified for use by a

receiving party.

      25.     In the process of using the BB&T Mobile App, the computer implemented

method causes the image submission tool to enable a user to submit the one or more pre-

processed images.

      26.     In the process of using the BB&T Mobile App, the computer implemented

method causes the image submission tool to transmit the one or more pre-processed

images.

      27.     Lupercal has been damaged by Defendant’s infringing activities.

                                PRAYER FOR RELIEF

      WHEREFORE, Plaintiff respectfully requests the Court enter judgment against

Defendant:

      1.      declaring that the Defendant has infringed the ’094 Patent;

      2.      awarding Plaintiff its damages suffered as a result of Defendant’s

              infringement of the ’094 Patent;

      3.      awarding Plaintiff its costs, attorneys’ fees, expenses, and interest; and

      4.      granting Plaintiff such further relief as the Court finds appropriate.

                                    JURY DEMAND

      Plaintiff demands trial by jury, Under Fed. R. Civ. P. 38.




COMPLAINT FOR PATENT INFRINGEMENT                                                  PAGE | 13
         Case 6:20-cv-00882-ADA Document 1 Filed 09/29/20 Page 14 of 14




Dated:       September 29, 2020           Respectfully submitted,



                                          /s/ Raymond W. Mort, III
                                          Raymond W. Mort, III
                                          Texas State Bar No. 00791308
                                          raymort@austinlaw.com

                                          THE MORT LAW FIRM, PLLC
                                          100 Congress Ave, Suite 2200
                                          Austin, Texas 78701
                                          Tel/Fax: (512) 865-7950

                                          ATTORNEYS FOR PLAINTIFF
                                          LUPERCAL LLC




COMPLAINT FOR PATENT INFRINGEMENT                                        PAGE | 14
